Citation Nr: 1404493	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, rated as 20 percent disabling, prior to October 6, 2011.

2.  Entitlement to an increased disability rating for service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, rated as 40 percent disabling, from October 6, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 through May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, among other issues, continued the 20 percent disability rating for the Veteran's degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, currently rated as 20 percent disabling.  Original jurisdiction over this matter was subsequently transferred to the RO in Roanoke, Virginia.
	
In June 2011, the Board remanded this matter for further development, to include efforts to obtain records for additional VA treatment received by the Veteran since April 2010; arranging the Veteran undergo a new VA spine examination; and readjudicating the issue on appeal.  The Board is satisfied that the directed development has been performed, and is prepared to proceed with its de novo consideration of the matter.

Although a VA Form 21-22 executed in November 2009 shows that the Veteran was originally represented by The American Legion, a subsequent VA Form 21-4138 received from the Veteran in March 2011 purports to revoke the previous power of attorney for The American Legion.  Despite the same, The American Legion continued to submit arguments on the Veteran's behalf in April 2012 and October 2013.  In December 2013, the Board wrote to the Veteran to ask him to clarify his representation status; however, no response was received.  In the absence of any response from the Veteran and based upon the current record, the Board understands the Veteran as having elected to proceed without representation in this matter.

The Board is of the opinion that the evidence raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court held further that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU is on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 6, 2011, the Veteran's degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine was manifested by low back pain, stiffness, weakness, and flexion limited to 70 degrees; however, was not productive of ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 months period prior to October 6, 2011.  

2.  From October 6, 2011, the Veteran's degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine has been manifested by low back pain and flexion limited to 10 degrees; however, has not been productive of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during any 12 months period from to October 6, 2011..


CONCLUSIONS OF LAW

1.  For the period before October 6, 2011, the criteria for a disability rating in excess of 20 percent for degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2013).

2.  For the period from October 6, 2011, the criteria for a disability rating in excess of 40 percent for degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2006 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating for his service-connected lumbar spine disability.  This letter included notice of the process by which VA assigns disability evaluations and effective dates.  Dingess, 19 Vet. App. at 491.  Thus, the provided VCAA notice was legally sufficient and VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, service treatment records, and VA treatment records have been obtained and associated with the record.  VA spine examinations were afforded to the Veteran in January 2007 and October 2011.  Moreover, VA has not received any additional evidence since the more recent 2011 examination which indicates that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disability.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's lumbar spine disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5242, which governs disabilities due to lumbosacral or cervical spine strain. Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

	A.  Prior to October 6, 2011

The Veteran's lumbar spine disability was rated as 20 percent disabling prior to October 6, 2011.

The pertinent evidence includes VA treatment records dated from September 2004 through October 2011, which reflect persistent and ongoing complaints of back pain.  During treatment in June 2005, he stated that he was experiencing an increase in his back pain since recently performing "body work," presumably on his car.  At that time, he stated that the reported back pain was radiating from his neck to his buttocks.  During follow-up treatment in August 2005, he alleged that he was unable to maintain steady employment due to his back problems.

During a January 2007 VA examination, the Veteran reported that his back problems had been worsening and stated his belief that his back was aggravated during a recent period of incarceration.  He described constant back pain rated as a six or seven out of 10 in intensity and which radiated down to the left ankle and the right thigh.  He also reported stiffness and weakness in his back with flare-ups.  He stated that he was sometimes required to change positions or lie down on a firm mattress.  Neurologically, he reported having erectile dysfunction over the past 18 months, but stated that he was still able to have intercourse.  He denied having any numbness or loss of bowel or bladder function.  Occupationally, he alleged that he had been unable to work since 1994.

During physical examination, the Veteran did not demonstrate any tenderness, deformity, swelling, crepitus, or laxity of the lumbosacral spine.  A muscle examination was normal and without evidence of spasm or loss of strength.  Demonstrated thoracolumbar motion included flexion to 70 degrees.  Repetitive motion testing did not reveal any evidence of increased pain, fatigue, weakness, or lack of endurance and actually indicated improvement of thoracolumbar flexion.  X-rays of the thoracolumbar spine revealed significant loss of intervertebral disc height at L5-S1.  A neurological examination revealed decreased sensation to light touch of the left lower extremity.  An examination of the genitalia was normal.  Functionally, the Veteran was noted as walking and transferring okay while being able to perform activities of daily living such as feeding, grooming, dressing, and toileting on his own.  The Veteran reported that he was able to drive a vehicle.  Based upon the examination, the examiner confirmed prior diagnoses of lumbar spine degenerative disc disease.  No specific diagnosis or cause was given with regard to the positive objective neurological findings in the lower left extremity.

Thoracolumbar x-rays performed in December 2009 revealed a minimal S-shaped curvature of the Veteran's spine with evidence of multilevel degenerative changes, most severe at the lumbosacral junction.  Moderate facet arthropathy was also seen at L5-S1.

After careful review and consideration of the evidence, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent at any time prior to October 6, 2011.  Although the evidence for that period consistently notes diminished thoracolumbar motion, the demonstrated motion includes flexion to no less than 70 degrees.  The Board notes that the Veteran's symptoms include reported stiffness with x-ray evidence of significant loss of disc height.  Nonetheless, neither the VA treatment records nor the January 2007 VA spine examination indicate the presence of any ankylosis.  Indeed, given the presence of motion in the Veteran's thoracolumbar spine, the evidence is wholly inconsistent with the presence of ankylosis.

The Board recognizes that the evidence clearly demonstrates chronic and ongoing back pain and weakness, as reported by the Veteran during his lay statements, VA treatment, and VA examination.  Nonetheless, even with these reported symptoms being taken into full consideration, the overall disability picture demonstrated prior to October 6, 2011 is not commensurate to a limitation of thoracolumbar motion sufficient to warrant a disability rating higher than 20 percent.  Further, repetitive motion testing performed during the January 2007 VA examination was not productive of additional pain, excess fatigability, incoordination, and weakness, and in fact, demonstrated thoracolumbar motion was actually improved after repetition in all directions.  In short, there is simply no indication in the record that, even after considering the Veteran's symptoms of pain, stiffness, and weakness, the Veteran has suffered the degree of functional loss that is contemplated for the next higher disability rating under the General Formula.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

Moreover, the record does not show that the Veteran has had incapacitating episodes or had bed rest prescribed by a physician having a total duration of at least 4 weeks but less than 6 weeks during any 12 months period prior to October 6, 2011.  Accordingly, a higher rating based on the formula for rating intervertebral disc syndrome is not warranted.

Overall, the evidence does not support a disability rating in excess of 20 percent for degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, prior to October 6, 2011.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.

	B.  From October 6, 2011

For the period from October 6, 2011, the Veteran's lumbar spine disability has been rated as being 40 percent disabling.

The bases for the foregoing rating are findings from an October 2011 VA spine examination.  During that examination, the Veteran reported ongoing and worsening back pain.  Demonstrated thoracolumbar motion included flexion to 10 degrees with pain being reported at the end of motion.  Repetitive motion testing was not productive of further manifestations or additional loss of motion.  A physical examination of the spine revealed guarding behavior that was productive of an antalgic gait and localized pain on palpation over the lumbar spine.  Overall, the examiner opined that there was no evidence of intervertebral disc involvement and did not note any findings of ankylosis of the spine.

Functionally, the examiner opined that the Veteran's lumbosacral spine presented various limitations which included:  inability to carry more than five pounds; inability to perform repetitive bending; inability to walk more than 50 yards without rest; and inability to stand or sit for more than five minutes.  Despite these limitations, the examiner opined that the Veteran's condition had only "minimal impact" upon his ability to work.

Subsequent VA treatment records through February 2012 document ongoing complaints of back pain.  These records, however, do not contain any express findings of ankylosis or functional loss.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for degenerative disc disease L5-S1 with degenerative joint disease, for the period from October 6, 2011.  In that regard the demonstrated lumbosacral flexion is consistent with the assignment of a 40 percent disability rating under the General Formula.  However, there is simply no evidence that the Veteran's lumbar spine disability resulted in any ankylosis of the spine.  In that regard, there are no noted objective findings of ankylosis anywhere in the record; moreover, given the presence of thoracolumbar motion, the evidence does not appear to suggest the presence of ankylosis in the Veteran's spine.

Also for the period from October 6, 2011, the evidence shows that the Veteran's back disability was productive of pain.  Again, however, there is no indication that the Veteran's pain resulted in loss of thoracolumbar motion or function that approximates actual ankylosis of the spine.  In that regard, the Board points out that repetitive motion testing performed during the October 2011 VA examination was not productive of additional pain, excess fatigability, incoordination, and weakness, or further loss of thoracolumbar motion in any direction.  Again, even after considering the Veteran's pain symptoms, the evidence does not show that the Veteran has suffered the degree of functional loss that is contemplated for a disability rating higher than 40 percent under the General Formula.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a.

Moreover, the record does not show that the Veteran has had incapacitating episodes or had bed rest prescribed by a physician having a total duration of at least 6 weeks during any 12 months period prior from October 6, 2011.  Accordingly, a higher rating based on the formula for rating intervertebral disc syndrome is not warranted.

Overall, the evidence does not support a disability rating in excess of 40 percent for degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, from October 6, 2011.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.

	C.  Neurological Manifestations

The evidence shows that the Veteran has subjectively reported radiation of his pain symptoms into his lower extremities.  In that regard, he reported during VA treatment in June 2005 that he was having radiating pain which ranged from his neck to his buttocks.  In a January 2007 statement he reported that he was having radiating pain in his low back and legs.

A neurologic examination performed during the January 2007 VA examination revealed decreased sensation to light touch of the left lower extremity.  Nonetheless, no specific diagnosis was provided with respect to those findings, nor was any opinion given as to their origin.

In May 2009, the Veteran was referred for a neurologic consultation.  Although the record notes a history of sciatica, perhaps based upon the Veteran's subjectively reported history, the examination did not reveal objective findings of any neurologic abnormalities.  In that regard, the examination revealed normal muscle tone, bulk, and strength thoroughout; normal sensation; normal deep tendon reflexes; normal coordination; and normal gait.

During VA treatment in July 2009, the Veteran continued to report radiation of his low back pain into his lower extremities.  Although he reported radiation, he denied other neurological manifestations such as weakness, numbness, or bowel or bladder dysfunction.

Neurologic examination performed during the October 2011 VA examination revealed full muscle strength in the lower extremities, without evidence of atrophy.  Deep tendon reflexes and sensation in the lower extremities were also normal.  No evidence of intervertebral disc involvement was seen.  Overall, the examiner opined that there was no evidence of radiculopathy associated with the Veteran's lumbar spine degeneration.

Despite the Veteran's ongoing subjective complaints of back pain which radiated into his lower extremities, the preponderance of the evidence does not show the presence of any neurologic abnormalities that are associated with the Veteran's lumbar spine disability.  Although the Board acknowledges that the Veteran appeared to be having decreased sensation to light touch in his left lower extremity during the January 2007 VA examination, subsequent neurologic examinations performed during the May 2009 neurologic consultation and during the October 2011 VA examination were normal.  In that light, and in view of the absence of any other evidence showing the presence of any objective findings of any neurologic abnormalities, the neurologic findings noted in the January 2007 VA examination report appear to be an isolated and anomalous occurrence that is contradicted by the other evidence in the record.  Moreover, despite the findings noted in the January 2007 VA examination, the Board notes again that there is no indication in the record that those findings, if accepted as valid, are related in any way to the Veteran's lumbar spine disability.  In view of the foregoing, the Board does not assign significant probative weight to the neurological findings noted in the January 2007 VA examination and is inclined to assign far greater probative weight to the other objective medical evidence in the record.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another).  

The Board is cognizant that the Veteran is competent to report the presence of radiating back pain.  Nonetheless, the Board is not inclined to assign significant probative weight to the Veteran's assertions, to the extent that they may be construed as asserting a relationship between such symptoms and his service-connected lumbar spine disability.

In addressing lay evidence, such as the Veteran's assertions, and determining what probative value, if any, may be assigned to it, the Board must direct its attention to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As to competency, 38 C.F.R. § 3.159(a)(2)  reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.

In view of this regulation, although the Veteran may be competent to report that he has back pain which radiates into his lower extremities, he is not competent to render an opinion as to the complex question of whether those symptoms are related to his lumbar spine degeneration.  In that regard, the Board points out that radiating back pain is susceptible to a myriad of neurological causes which are not necessarily the result of a spine injury.  In view of the same, the Board concludes that the Veteran's assertions are not entitled to probative weight, to the extent that they may be construed as suggesting an etiological relationship between the reported radiating back pain and his lumbar spine disability.  See Woehlaert v. Nicholson, 21 Vet. App. at 462 (2007) (concerning rheumatic fever).

For the foregoing reasons, the Board finds that the evidence does not show that the Veteran's lumbar spine disability has resulted in any associated neurological manifestations.  Accordingly, the Veteran is not entitled to any separate or additional disability ratings for neurological manifestations.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	D.  Other Considerations

In reaching the foregoing conclusions, the Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered whether the Veteran's lumbar spine disability warrants consideration of an extra-schedular disability rating under the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the General Formula, but the Veteran's lumbar spine disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease L5-S1 with degenerative joint disease is denied, prior to October 6, 2011.

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease L5-S1 with degenerative joint disease is denied, from October 6, 2011.



REMAND

In his claims submissions and January 2007 statement, the Veteran alleges that he is unable to maintain employment due to his service-connected back disability.  During his January 2007 VA examination, the Veteran reported that he had not worked since 1994.

During the Veteran's October 2011 VA examination, the Veteran demonstrated thoracolumbar motion that was limited to 10 degrees in all directions, with pain being reported at the endpoints of motion.  The examiner also noted that the Veteran demonstrated guarding behavior that caused an antalgic gait.  Functionally, the examiner opined that the Veteran's lumbosacral spine presented various limitations which included:  inability to carry more than five pounds; inability to perform repetitive bending; inability to walk more than 50 yards without rest; and inability to stand or sit for more than five minutes.  Despite these limitations and the extent of limited motion shown during the examination, the examiner opined that the Veteran's condition had only "minimal impact" upon his ability to work.  The examiner did not provide any explanation or rationale for this opinion.

In the absence of any rationale, the examiner's opinion concerning the Veteran's ability to work appears to be inconsistent with the objective findings from the October 2011 VA examination.  Under the circumstances, the Veteran should be afforded a new VA examination to determine whether his service-connected disabilities, to include his lumbar spine disability rated as 40 percent disabling and service-connected corneal opacities, left eye, with blepharitis and photophobia, rated as 10 percent disabling, render the Veteran unable to secure and maintain a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back and eyes since February 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his service-connected disabilities, to determine whether they render him unable to secure or follow a substantially gainful occupation.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back and eyes since February 2012.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA examination, to determine all manifestations associated with his service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine and corneal opacities, left eye, with blepharitis and photophobia.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine and corneal opacities, left eye, with blepharitis and photophobia.  The examiner should also provide an opinion as to whether either of the Veteran's service-connected disabilities, acting either alone or in conjunction with each other, render him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the Veteran's claim for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


